Citation Nr: 1137189	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for residuals of a left foot injury. 

4.  Entitlement to service connection for a condition of the eyes (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity (claimed as residuals of an eye injury).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1973 and from August 2002 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee:  a February 2006 decision that denied service connection for PTSD and exophthalmia; and a May 2006 decision that denied service connection for degenerative joint disease of the lumbar spine and residuals of a left foot injury.  Based on the current diagnosis for the Veteran's back disorder, that issue has been recharacterized as degenerative disc disease.

In September 2008, the Veteran testified at a video conference hearing in Nashville, Tennessee, over which the undersigned Acting Veterans Law Judge presided at Washington, D.C.  A transcript of the hearing has been associated with the claims folders.

In August 2009 the Board, in part, remanded these matters for further development and recharacterized the eye issue as entitlement to service connection for a condition of the eyes (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity (claimed as residuals of an eye injury).  

The Veteran also appealed the issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety and depression (claimed as depression) and entitlement to service connection for tinnitus.  In March 2011 the RO granted service connection for major depressive disorder and anxiety disorder NOS (not otherwise specified) and tinnitus.  As that decision represents a full grant of the benefit sought with regard to those issues, they will not be addressed further in this decision.

As explained in the Board's August 2009 decision the issue(s) of eligibility for nonservice-connected pension; service connection for myeloma that is the result of being exposed to Agent Orange; and pain in a toe on his left foot that is due to neurological damage relating to his service-connected left thigh injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of a left foot injury and an eye condition (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD is attributable to service.

2.  Degenerative disc disease of the lumbar spine is causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Degenerative disc disease of the lumbar spine was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This is unnecessary here, however, because the Board is fully granting the claims for service connection for PTSD and degenerative disc disease of the lumbar spine.  So, even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
The Veteran contends that he is entitled to service connection for PTSD and degenerative joint disease of the lumbar spine.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).

In particular, 38 C.F.R. § 3.304(f)(5) provides:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In this case, the Veteran claims that he was attacked during service and that the assault is one of his PTSD stressors.  The record contains emergency room records of treatment for injuries from a January 2003 assault.  As a result of the 2009 remand, records were developed from the Naval Criminal Investigative Service which related to an incident when the Veteran was the victim of a simple assault in January 2003 which resulted in facial lacerations requiring stitches.

VA and non-VA records reflect that he has been diagnosed as having PTSD as being due to the assault in service.  See, for example, VA mental health records dated February 6, 2008; March 10, 2008; and September 17, 2008; and a May 7, 2006 psychological evaluation performed for Tennessee Disability Determination Services.  

There is evidence of record which concludes that the Veteran does not have a diagnosis of PTSD as he does not satisfy all criteria for that diagnosis.  See February 2008 VA neuropsychiatric evaluation report; April 10, 2010 VA examination report.  However, the United States Court of Appeals for Veterans Claims (CAVC or Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for PTSD is warranted.  

Degenerative disc disease of the lumbar spine

With respect to the Veteran's lumbar spine, the service treatment records show that he complained of back pain in September and October 1971.  He was diagnosed with low back strain in October 1971.  The Veteran currently has chronic low back pain.  The November 2005 X-rays of the lumbar spine revealed mild degenerative endplate changes at L4-L5, L3-L4, and L2-L3.  There was mild degenerative disk space narrowing at L5-S1.  There was mild to moderate L5-S1 and mild L4-L5 degenerative facet disease. 

Pursuant to the 2009 remand, a VA examiner provided a medical opinion in April 2010 that the mild degenerative disc disease of the lumbar spine "is a[t] least as likely as not (50/50 probability) caused by or a result of service activity."  The examiner explained that the Veteran did have a documented back injury in 1971 which may have caused disc injury leading to degenerative disc disease.  The examiner also noted that degenerative disc disease could occur without injury.

There is evidence of record which concludes that the Veteran's back symptomatology is due to his nonservice-connected hepatitis C.  See February 8, 2007 VA treatment record; April 11, 2007 VA treatment record.  

However, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and that service connection for degenerative disc disease of the lumbar spine is therefore warranted. 


ORDER

Service connection for PTSD is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran has testified that during his first tour of active duty, he fell and injured his left foot on his first day of duty on a new ship, but that since he was new, he did not want to report it.  Transcript at 10-11.  In July and November of 2005, he reported to his primary care physician that he was experiencing chronic pain of the left foot, which she recorded as possibly status post sprain.  The November 2005 X-ray report revealed a minor abnormality of minimal degenerative changes along the first metatarsal phalangeal joint, with chronic avulsion or accessory ossicles along the cuboid and a small spur at the insertion of the Achilles tendon.  

A June notation by an LPN in a June 2008 VA medical record provided the opinion that the left foot toe pain was "due to [left] leg injury."  

Subsequent to the 2009 remand, the Veteran underwent a VA foot examination in April 2010.  The examiner opined that the Veteran's left foot disability, identified as left foot neuritis, was less likely as not caused by or a result of active service.  The rationale for this opinion was:

There is no evidence of being treated for foot problems while in the service.  The veteran does state that he had a foot injury in 1971 after a fall while on a ship, however his diagnosis of foot neuritis is not secondary to trauma.  It is possible that his foot neuritis is part of the whole body arthralgias that the veteran has experienced (attributed to hepatitis by the rheumatologist and pain consultant).  However, the fact that his foot pain has improved with injections leads me to believe that his foot neuritis is a separate issue with nebulous origin.  I cannot be sure that it is not due to any service related incident, but it is less likely as not that it is due to any sort of service incident. 

This VA examination report is inadequate as the examiner does not provide a rationale for the conclusion that foot neuritis is not secondary to trauma, particularly in light of the examiner's later, seemingly contradictory, statement that he could not be sure that the foot pain was not due to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Further, an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the examiner referred to the "nebulous" origin of the foot neuritis without explaining why the etiology was indefinable.

Accordingly, the Board finds that this issue must be remanded in order to provide the Veteran with a new VA examination.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Finally, as discussed in the Board's 2009 remand, when the Veteran's claim for service connection for a condition of the eyes (other than presbyopia) is readjudicated, the RO/AMC should explicitly address xerophthalmia, dry eye syndrome, and light sensitivity, and any other eye conditions (other than presbyopia) that are warranted by the evidence in the record.  As noted by the Veteran's representative (see June 2011 informal hearing presentation), this was not done.  See March 2011 supplemental statement of the case.  The Board is also obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Before the examination is scheduled, the claims folders should be updated with any VA treatment records more recent than November 2009.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's claims folders with all VA treatment records dated since November 2009.

2. Thereafter, make arrangements for the Veteran to have an appropriate examination (performed by someone other than the physician who evaluated his foot in April 2010) to determine any current diagnoses of the left foot and the etiology of any diagnosed disabilities.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examination report must address the following matters:

(a) Identify all diagnosed disabilities of the left foot.

(b) For each diagnosed disability of the left foot, is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's left foot disability is related to his active service?  

Provide a complete rationale for all opinions.  If a requested opinion is not possible without resort to speculation, the examiner must explain the basis for such an opinion.

3. Thereafter, readjudicate the claims.  With respect to readjudicating the issue of a condition of the eyes (other than presbyopia), explicitly address xerophthalmia, dry eye syndrome, and sensitivity to light, and any other condition (other than presbyopia) warranted as a result of the evidence of record.  If any sought benefit is denied, issue the Veteran and his representative a supplemental statement of the case.  After they have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


